Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-15-00454-CV

               Pete Escalante GUTIERREZ d/b/a Fast Cash Refund Express,
                                     Appellant

                                            v.

                 M2G REAL ESTATE, LTD. f/k/a B&M Real Estate, Ltd.,
                                  Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-07756
                       Honorable Karen H. Pozza, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant Pete Escalante
Gutierrez d/b/a Fast Cash Refund Express.

      SIGNED September 9, 2015.


                                             _________________________________
                                             Rebeca C. Martinez, Justice